Citation Nr: 1730124	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-26 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent and as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1966 to June 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared and testified before the undersigned Veterans Law Judge in a June 2014 videoconference hearing.  A transcript of that hearing has been associated with the Veteran's claims file.

In September 2014, January 2016, and September 2016, this matter was remanded for additional evidentiary development.  In its September 2016 remand, the Board directed the agency of original jurisdiction (AOJ) to secure additional medical opinions regarding the etiology of the Veteran's hypertension.  Specifically, the Board requested that a journal article entitled "Post-traumatic Stress Disorder and Cardiovascular Disease" be considered and addressed in the opinion's rationale.  In October 2016, a VA physician provided an opinion that specifically addressed this article.  

The Board's September 2016 remand instructed also requested that a medical examiner opine on an article from the National Academy of Sciences (NAS) that suggested a "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  The Board recognizes that the September 2016 medical opinion that was secured by the AOJ does not reference this article in explicit terms.  The Board notes, however, that although a claimant is entitled to compliance with remand directives issued by the Board, only substantial compliance, rather than strict compliance, is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The examiner who completed this September 2016 report indicated that he had reviewed the Veteran's electronic folder, which included the September 2016 remand order and which specifically identified the NAS article in which the "limited or suggestive evidence" of an association between herbicide agents and hypertension was referenced.  As this examiner indicated that he had engaged in an extensive review of the available literature and was put on notice of the NAS update discussed in the Board's September 2016 remand directive, the Board finds that there was implicit consideration of the NAS update identified in the September 2016 remand directives.  Accordingly, the Board finds that there has been substantial compliance with its remand directives in accordance with Stegall and D'Aries.


FINDINGS OF FACT

1.  Hypertension is not etiologically related to active duty service and did not first manifest within a year from his separation from active duty service.

2.  Hypertension is not etiologically related to the Veteran's service-connected PTSD, service-connected diabetes mellitus, or exposure to an herbicide agent.

3.  Hypertension has not been aggravated by the Veteran's service-connected PTSD or service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  Service connection may also be awarded on a presumptive basis for veterans who were exposed to an herbicide agent during active service for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The Board notes, however, that hypertension is not identified in the regulations as one which may be presumptively service connected due to exposure to an herbicide agent.

II.  Analysis

At the outset, the Board notes that there is no dispute that the Veteran has a current disability of hypertension and that he is presumed to have been exposed to an herbicide agent.  As such, the Board turns to the central question of whether this disability was caused by or is etiologically related to his active duty service, to include secondary to his exposure to an herbicide agent, or was caused by or aggravated by his other service-connected disabilities. 

At various points during the instant appellate process, the Veteran has advanced numerous theories to support his contention that his hypertension relates to his active duty service or his other service-connected disabilities.  For instance, at a hearing held in February 2007, the Veteran suggested that his hypertension was secondary to his PTSD.  At the July 2014 Board hearing, the Veteran also contended that his service-connected diabetes had caused his hypertension.  He explained that symptoms caused by his PTSD his inability to get a proper night's rest or sleep for several years due to this psychiatric disability exacerbated his high blood pressure.  

In support of his contentions, the Veteran's representative also cited numerous studies in a May 2017 brief, including: "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey," "Post-traumatic Stress Disorder and Cardiovascular Disease," and "Diabetes and Hypertension: Is There a Common Metabolic Pathway?".  The Veteran's representative argues that these studies demonstrate "a definite link between hypertension, diabetes mellitus and PTSD."

The Board is sympathetic to the Veteran's contentions and arguments.  However, there is no indication that he possesses the specific medical knowledge, training, or experience to opine on the medically complex concept of a connection between his conceded exposure to an herbicide agent, his PTSD, his diabetes mellitus, and his hypertension.  See Jandreau, supra.  As such, his arguments and lay testimony do not represent competent medical evidence supporting his claims for service connection, either on a direct, presumptive, or secondary basis.  

The Board also notes that the medical opinion evidence that appears in the record weighs against his claim for service connection.  For instance, the Veteran attended a VA examination relating to his diabetes mellitus in June 2011.  At that time, the Veteran's hypertension was reported to have been diagnosed prior to his diabetes and the examiner indicated that the Veteran did not have kidney disease.  This examiner ultimately opined that the Veteran's hypertension was not a complication of his diabetes. 

The Veteran was afforded an additional VA examination in October 2014 to evaluate the nature and etiology of his hypertension.  The clinician who conducted this evaluation reported that the Veteran had idiopathic, or essential hypertension and that there was therefore no known etiology.  However, the clinician indicated that this condition was likely secondary to the Veteran's genes, environment, diet, or weight.  The October 2014 examiner further stated that the Veteran did not have diabetic kidney disease and accordingly his diabetes did not cause or aggravate the Veteran's hypertension.  Similarly, this clinician stated that there was no conclusive evidence in the literature that PTSD causes or aggravates HTN.

An addendum opinion was secured in March 2016.  At that time, the Veteran's hypertension was ultimately felt to be less likely than not due to his PTSD.  In support of this opinion, the examining clinician indicated that the Veteran's long-standing hypertension was essential in nature and that, after reviewing medical literature, PTSD was not noted to be an accepted risk factor for causing hypertension.

The clinician who provided this addendum opinion provided an additional addendum opinion in September 2016.  In that report, the VA physician opined that, after an extensive review of the available literature, there was no significant evidence that herbicide exposure caused hypertension.  This physician also opined that the Veteran's diabetes did not cause hypertension due to the absence of diabetic nephropathy.  He also indicated that medical literature failed to provide consistent, compelling evidence showing that PTSD or any psychiatric illness causes hypertension.  

Finally, this VA clinician provided an additional addendum opinion in October 2016.  At that time, the VA physician reiterated that there was no evidence in the literature that demonstrated or proved a causal relationship between PTSD or any psychiatric diagnosis and hypertension.  He indicated that the article relating to "PTSD and cardiovascular disease" cited by the Veteran was "a review article" that showed an association between PTSD and hypertension.  However, he ultimately concluded that this study did not prove causality as it was only one study and showed only an association between the two illnesses.  This VA clinician also stated that there was no evidence to demonstrate or prove that PTSD worsens or aggravates hypertension.  Finally, this VA clinician indicated that the Veteran did not have diabetic nephropathy, and in the absence of diabetic nephropathy, diabetes was not known to cause or aggravate hypertension.  

The Board finds these medical opinions to be highly probative in determining the nature and etiology of the Veteran's hypertension and in determining whether the Veteran's service-connected disabilities aggravate this cardiovascular condition.  Specifically, they were given after an in-person evaluation of the Veteran and after substantial and extensive reviews of medical literature, including the articles submitted by the Veteran.  The Board also notes that they were given by a board-certified nephrologist who specializes in hypertension.  

The Board has considered the articles submitted by the Veteran, including those identified above.  Statements in treatises conveying sound medical principles can satisfy the requirement for medical evidence to establish a medical nexus.  38 C.F.R. § 3.159(a)(1).  However, medical literature that does not apply medical principles to the facts of an individual case and instead includes only general arguments or generic information is not competent medical evidence to support a nexus.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatises submitted by the Veteran do not provide any medical insight into the specific circumstances of his claim.  Moreover, these articles appear to have been reviewed and considered by the VA examiner, who personally evaluated the Veteran and provided numerous addendum opinions addressing the data in the medical literature regarding the relationship between hypertension, exposure to herbicide agents, PTSD, and diabetes.  After reviewing this literature, the VA examiner ultimately felt that they did not support the Veteran's contentions.  As such, the Board finds them to be of little probative value in this case.

For these reasons, the Board finds that the preponderance of competent evidence in the record weighs against a finding that the Veteran's hypertension was directly or presumptively caused by his exposure to an herbicide agent.  The Board also finds that a preponderance of the competent evidence of record weighs against a finding that the Veteran's hypertension was either caused or aggravated by his service-connected PTSD or diabetes mellitus.  

The Board has also considered whether the Veteran's hypertension is otherwise directly related to his military service and whether service connection is warranted on a presumptive basis for chronic diseases.  However, the Veteran has not specifically contended that he first experienced or was diagnosed with high blood pressure or hypertension while on active duty or within a year of his separation from service.  A review of the Veteran's service treatment records and the record as a whole also fails to uncover any evidence that a diagnosis for this condition was given either in service or within a year of his active duty service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  Similarly, the Veteran has not argued that any event, occurrence, or injury that occurred in service has caused his hypertension aside from the herbicide agent exposure discussed above.  As there is no competent evidence, either lay or otherwise, to support a finding that direct service connection for hypertension is otherwise warranted, the Board is not able to grant the Veteran's claim for service connection of this disability on a direct basis.

III.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a September 2004 letter prior to the initial adjudication of his claim.  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an October 2014 VA examination and the Board secured addendum opinions in March, September, and October of 2016.  Taken together, these examination reports and addendum opinions contain a description of the history of the Veteran's hypertension; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

ORDER

Service connection for hypertension is denied, to include as due to exposure to an herbicide agent and secondary to PTSD and diabetes mellitus.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


